DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/035,707 filed 09/29/2020 and RCE filed 05/12/2022.
Claims 1, 11-14 remain pen ding in the Application. Claim 10 has been cancelled from the Application. Claims 11-14 have been added to the Application.
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 47 delete “wherein”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erturk et al. (US Patent Application Publication 20180046236).
	With respect to claim 1 Erturk et al. teaches A device having a function of simultaneously charging and backing up data, comprising: 
a plurality of transmission interfaces including a first transmission interface and a second transmission interface, wherein the first transmission interface is adapted to be connected to a first electronic device, the second transmission interface is adapted to be connected to a second electronic device, the first transmission interface is configured to receive data from the first electronic device or transmit the data received from the first electronic device to the first electronic device, and the second transmission interface is configured to receive data from the second electronic device or transmit the data received from the second electronic device to the second electronic device (adapter 20 comprising multiple interfaces 304/first transmission interface/second transmission interface (paragraph [0035]; Figs. 1b, 4), wherein multiple interfaces 304/first transmission interface/second transmission interface are connected to multiple mobile devices 103/first electronic device/second electronic device for bidirectional transfer data/receive data/transmit data to/from multiple mobile devices 103/first electronic device/second electronic device (paragraphs [0030], [0035])); 
a power supply circuit connected to the first transmission interface and the second transmission interface (outlet plug 100/power supply circuit using converters 200/308 connected to the plurality of interfaces 304/first transmission interface/second transmission interface (paragraphs [0026], [0029], [0030], [0038]; Figs. 1b, 4, 6)); 
a storage circuit configured to access the data of the first electronic device or the data of the second electronic device, or provide the data stored in the storage circuit (memory modules 302/data storage circuit configured to send/receive the data to/from the each of the multiple mobile devices 103/first electronic device/second electronic device (paragraphs [0029], [0030]; [0040]; Figs. 1b, 2)); 
a main control circuit connected to the first transmission interface, the second transmission interface, the power supply circuit, and the storage circuit (processor 144/main control circuit connected to the one of the multiple interfaces 304 or both/USB Type-C receptacles/first transmission interface/second transmission interface and to the storage/memory modules 302 (paragraphs [0026], [0029], [0030], [0038]; Figs. 1b, 2, 6)); and 
an authorization unit connected to the main control circuit, authenticating an authentication request received from the first electronic device or the second electronic device through the main control circuit to generate an authorization message associated with the first electronic device or the second electronic device, and outputting the authorization message to the main control circuit (partition of the memory 302/or compressed files/authorization unit connected with processor 144/main control circuit, when respective mobile devices 103/first/second electronic device connected to the adaptor 20 and transmits communication message/unique identifier/token/unique signature/authentication request to the respective partition/or compressed files/ authorization unit which communicate/authorization message with the processor 144/main control circuit in order to be authorized by the processor 144 (paragraphs [0040]-[0042], [0032], [0039])); 
wherein when determining that the first electronic device and the second electronic device are connected to the power supply circuit through the first transmission interface and the second transmission interface respectively and one of the first electronic device and the second electronic device is successfully authenticated according to the authentication message, the main control circuit controls the power supply circuit to supply power to the first electronic device and the second electronic device and simultaneously controls the storage circuit to connect to a corresponding one of the first transmission interface and the second transmission interface therethrough to back up data of the successfully authenticated one of the first electronic device and the second electronic device to the storage circuit or to provide the data of the successfully authenticated one of the first electronic device and the second electronic device in the storage circuit to the successfully authenticated one of the first electronic device and the second electronic device (when respective mobile devices 103/first/second electronic device using respective interfaces 304 or both/USB Type-C receptacles/first transmission interface/second transmission interface  connected to the adaptor 20 (paragraphs [0040], [0029]) and at least one of respective mobile devices 103/first/second electronic device is successfully authenticated by the processor 144/main control circuit by communicating/receiving authorization message (paragraphs [0041], [0042]), the processor 144/main control circuit controls backup any data to store and retrieve the data of the respective mobile devices 103/first/second electronic device in/from memory modules 302/data storage circuit and simultaneously supply power to the one of respective mobile devices 103/first/second electronic device (paragraphs [0040], [0041], [0048], [0029])).
With respect to claims 12-14 Erturk et al. teaches:
Claim 12: further comprising an interface control switching circuit connected between the main control circuit and the first transmission interface or the second transmission interface, and configured to allow the first transmission interface or the second transmission interface to be connected to the main control circuit through the interface control switching circuit or prohibit the first transmission interface or the second transmission interface from being connected to the main control circuit through the interface control switching circuit (paragraphs [0036], [0038]).
Claim 13: further comprising an identifying unit connected to the interface control switching circuit, wherein an identification message of the second electronic device is transmitted to the identifying unit sequentially through the second transmission interface and the interface control switching circuit from the second electronic device (paragraph [0038]).
Claim 14: further comprising an interface access switching circuit connected to the main control circuit, wherein the interface access switching circuit is configured to allow the storage circuit to be connected to the first transmission interface or the second transmission interface through the main control circuit (paragraphs [0035], [0038]; Fig. 6).

Allowable Subject Matter
9.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the claim 11, such as:  further comprising a plurality of power source control circuits, wherein one of the plurality of power source control circuits is connected to the first transmission interface and obtains a first power demand message through the first transmission interface from the first electronic device, according to the first power demand information, determines a maximum electric quantity that the first electronic device is able to store, a remaining electric quantity of the first electronic device, a program that will be executed by the first electronic device and an electric quantity required for the first electronic device to execute the program, and controls the power supply circuit to supply power to charge the first electronic device through the first transmission interface, and another power source control circuit is connected to the second transmission interface and the power supply circuit and obtains a second power demand message through the second transmission interface through the second transmission interface from the second electronic device, according to the second power demand information, determines a maximum electric quantity that the second electronic device is able to store, a remaining electric quantity of the second electronic device, a program that will be executed by the second electronic device and an electric quantity required for the second electronic device to execute the program, and controls the power supply circuit to supply power to charge the second electronic device through the second transmission interface among all limitation s of claim 1 from which claim depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks

11.	In remarks Applicant argues in substance:
i) As a further comparison, due to the nature of biometric data, the authorization request sent from an electronic device in the present application has more chances in flexibly providing more information in terms of user's identity and requested accessing operation (data backup, data restoration, or others). In view of the foregoing comparison, it appears that Erturk fails to disclose the authentication unit as provided in the present application.
12.	Examiner respectfully disagrees for the following reasons:
With respect to i) Erturk et al. discloses partition of the memory 302/or compressed files/authorization unit connected with processor 144/main control circuit, when respective mobile devices 103/first/second electronic device connected to the adaptor 20 and transmits communication message/unique identifier/token/unique signature/authentication request to the respective partition/or compressed files/ authorization unit which communicate/authorization message with the processor 144/main control circuit in order to be authorized by the processor 144 (paragraphs [0040]-[0042], [0032], [0039]).
Based on these disclosures of Erturk et al. Examiner believes that Erturk et al. reads claims 1, 12-14 and maintains rejections under 35 USC § 102 above.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
06/08/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851